SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces its 1Q17 earnings release schedule GOL Linhas Aéreas Inteligentes S.A. – ("GLAI") (BM&FBOVESPA: GOLL4 and NYSE: GOL) , Brazil's #1 airline, announces its 1Q17 earnings release schedule. 1Q17 Earnings release May 10, 2017 (before tradinghours). The release will be available on our website www.voegol.com.br/ir . Quiet period In accordance with fair disclosure and corporate governance best practices, GOLbegins its quiet period on April 26 , and will end immediately after the earnings call on May 10 . Conference Calls: English Portuguese May 10, 2017 May 10, 2017 01:30 a.m. (US EDT) 03:00 p.m. (US EDT) 02:30 p.m. (Brasília time) 04:00 p.m. (Brasília time) Phone: +1 (412) 317-5453 Phone: +55 (11) 3193-1001 +55 (11) 2820-4001 Code: GOL Code: GOL Replay phone:+1 (412) 317-0088 Replay phone:+55 (11) 3193-1012 Replay code:10099781 Replay code: 8614608# Webcast: click here Webcast: click here Participants are requested to connect ten minutes prior to the time set for the conference calls. Slidesand webcast: A slide presentation will be available for viewing and downloading in our website www.voegol.com.br/ir and Engage-X platform. The conference calls will be live broadcast over the internet on the same website, remaining available after the event. Replay: A conference call replay facility will be available for 7 days. CONTACT Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11) 2128-4700 1 GOL Linhas Aéreas Inteligentes S.A . GOL announces its 1Q17 earnings release schedule About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest air transportation and travel services group with three main businesses: passenger transportation, cargo transportation and coalition loyalty program. GOL is Brazil's largest airline, carrying 32 million p.a. on more than 700 daily flights to 63 destinations in Brazil and 11 destinations in South America and the Caribbean on a fleet of over 120 Boeing 737 aircraft, with a further 120 Boeing 737s on order. GOLLOG is a leading cargo transportation and logistics business serving more than 3,000 Brazilian municipalities and, through partners, 90 international destinations in 47 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 11 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GOL has a team of more than 14,000 highly skilled aviation professionals delivering Brazil's top on-time performance, and an industry leading 16 year safety record. GOL's shares are traded on the NYSE (GOL) and the BM&FBOVESPA (GOLL4). 2 GOL Linhas Aéreas Inteligentes S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 26 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
